On Motion of Mr. Rutledge Sollicitor for the Relators in this Cause, praying that the Attorney General may by this Court be Ordered to pay to Mr. Henry Haywood the Sum of £1602.10, Current money out of the [89] Money which was Awarded by the Arbitrators, to whom the Matters in Controversie between the said Parties were referred, and lodged in the hands of the Said Attorney General for the uses in the Said Award mentioned, Whereupon, (and the Said Attorney General being present and Consenting) It is by this Court Ordered accordingly; And that the said Payment of £1602.10 Current money to the said Henry Heywood by the Attorney General pursuant to this Order *440be established and allowed him in Settling and passing his Accounts touching the Said Moneys So lodged in his hands.
Alexr Stewart Deputy Register in Chancery